         Case 1:20-cv-00497-RP Document 28 Filed 08/25/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


KIRK JOHNSTON,                   §
                                 §
           Plaintiff,            §
                                 §                   NO. 20-CV-00497-RP
      v.                         §
                                 §
CHAD KROEGER, MICHAEL KROEGER, §
RYAN PEAKE, DANIEL ADAIR, WARNER §
MUSIC GROUP, ATLANTIC RECORDING §
CORP., ROADRUNNER RECORDS, INC., §
WARNER/CHAPPELL MUSIC, INC., AND §
LIVE NATION ENTERTAINMENT, INC., §
                                 §
           Defendants.           §


     OBJECTIONS TO THE AUGUST 11, 2021 REPORT & RECOMMENDATION
              DENYING DEFENDANTS’ MOTION TO DISMISS

       Defendants Chad Kroeger, Michael Kroeger, Ryan Peake, Daniel Adair (who collectively

perform as the musical group p/k/a “Nickelback”), Roadrunner Records, Inc. (“Roadrunner”),

and Warner Chappell Music, Inc. (erroneously sued as Warner/Chappell Music, Inc.) (“Warner

Chappell,” and, collectively with Nickelback and Roadrunner, the “Nickelback Defendants”)

hereby respectfully object to the Report and Recommendation of United States Magistrate Judge

Susan Hightower (Dkt. 27, the “Recommendation” or “Rec.”) as follows:

I.     INTRODUCTION AND BACKGROUND

       Plaintiff Kirk Johnston (“Plaintiff or “Johnston”), a member of an obscure “alternative

rock band” called Snowblind Revival, alleges that he wrote a musical composition titled Rock

Star (“Plaintiff’s Work”) in 2001. Complaint (Dkt. 1) ¶¶ 14-15. In 2005, the Canadian rock

band Nickelback released a song that was coincidentally titled Rockstar (“Defendants’ Work”).

Id. ¶ 20. Not surprisingly, both works touch upon the commonplace theme of imagining being a

rock star. However, the two songs sound nothing alike. Nonetheless, 15 years after the release
          Case 1:20-cv-00497-RP Document 28 Filed 08/25/21 Page 2 of 10



of Defendants’ Work, Johnston sued the Nickelback Defendants and three other defendants for

copyright infringement. 1

       On October 22, 2020, the Nickelback Defendants filed a Motion to Dismiss, which was

ultimately referred to Magistrate Judge Hightower. Dkt. 17. In support of their Motion, the

Nickelback Defendants submitted sound recordings of Plaintiff’s Work and Defendants’ Work

(Dkt. 17-1, 17-2), and asked the Court to assume the role of an ordinary listener and compare

them. (The Nickelback Defendants will be providing additional courtesy copies of these sound

recordings in support of the Objections.) On August 11, 2021, the Magistrate issued her

decision, which recommended that the Nickelback Defendants’ Motion to Dismiss be denied.

Dkt. 27 (Rec.).

       “To establish a claim for copyright infringement, a plaintiff must prove that: (1) he owns

a valid copyright and (2) the defendant copied constituent elements of the plaintiff’s work that

are original.” Positive Black Talk Inc. v. Cash Money Records, Inc., 394 F.3d 357, 367 (5th Cir.

2004), abrogated on other grounds by Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154 (2010).

Actionable copying, in turn, requires (a) factual copying, which may be inferred from “(1) proof

that the defendant had access to the copyrighted work prior to creation of the infringing work and

(2) probative similarity”; and (b) substantial similarity. Id. at 368.

       In recommending that the Nickelback Defendants’ Motion to Dismiss be denied, the

Magistrate concluded that Johnston sufficiently (1) alleged access and (2) pled substantial

similarity. Rec. at 5-7. The Nickelback Defendants object to both of these findings. As to

access, the Recommendation failed to sufficiently scrutinize Johnston’s actual allegations, which

amount to nothing more than bare corporate receipt. With regard to substantial similarity, the

Nickelback Defendants object that the Magistrate did not properly apply the “ordinary observer”

test. For these reasons, and because Johnston’s Complaint is fatally deficient, the Objections

should be sustained and the Motion to Dismiss should be granted.

1
 Johnston thereafter voluntarily dismissed Warner Music Group and Atlantic Recording
Corporation, which did not distribute Defendants’ Work. See Dkt. 9.



                                                  2
          Case 1:20-cv-00497-RP Document 28 Filed 08/25/21 Page 3 of 10



II.     LEGAL STANDARD

        Under 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), a party may serve and file objections

to a magistrate judge’s proposed findings and recommendations within 14 days, and thereby

secure a de novo review by the district court. A district court has “wide discretion to consider

and reconsider the magistrate judge’s recommendation,” Saqui v. Pride Cent. Am., LLC, 595

F.3d 206, 211 (5th Cir. 2010), and the court may accept, reject or modify the report, in whole or

in part. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b).

        To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). A plaintiff must

provide “more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

III.    OBJECTIONS
        A.   Objection 1: The Recommendation failed to adequately scrutinize
                Johnston’s speculative access allegations, which are based on bare corporate
                receipt.
        In concluding that Johnston had adequately alleged access, the Magistrate reasoned:

                Johnston alleges that Snowblind Revival presented the Copyrighted
                Work to executives from Universal Music Group at in-person
                meetings and provided them discs containing the song as part of a
                press kit. Dkt. 1 ¶¶ 16-17. At the time, Nickelback’s label,
                Roadrunner Records, was a wholly owned subsidiary of Universal
                Music Group. Dkt. 21 at 10 n.1. These facts, taken as true, could
                have given the Nickelback Defendants a reasonable opportunity to
                hear Johnston’s Copyrighted Work.

Rec. at 5 (first citing Dkt. 1 ¶¶ 16-17 and then citing Dkt. 21 at 10 n.1). Presented in this

summary fashion, the Recommendation obscures the fact that Johnston’s allegations contain
none of the detail necessary to make his access theory viable. “[A] bare possibility [of access]

will not suffice; neither will a finding of access based on speculation or conjecture.” Armour v.

Knowles, 512 F.3d 147, 153 (5th Cir. 2007) (quotations omitted). Looking at the actual



                                                    3
          Case 1:20-cv-00497-RP Document 28 Filed 08/25/21 Page 4 of 10



paragraphs of the Complaint cited in the Recommendation, it is clear that Johnston alleges

nothing more than a speculative chain of events or “bare corporate receipt,” which has

consistently been rejected as insufficient for access. 2 See, e.g., Ferguson v. Nat’l Broad. Co.,

Inc., 584 F.2d 111, 112-13 (5th Cir. 1978) (finding no access where plaintiff merely sent her

composition to four individuals (Guy Lombardo, Dinah Shore, Jerri Green, and Don Cherry) and

two companies (Broadcast Music Incorporated and Mills Publishing Company)); Jorgensen v.

Epic/Sony Records, 351 F.3d 46, 52 (2d Cir. 2003) (where plaintiff sent out a multitude of

unsolicited tapes of his song, the Second Circuit held plaintiff’s “mass-mailing allegation was []

properly rejected by the District Court as legally insufficient proof of access”); Loomis v.

Cornish, 836 F.3d at 995-96 (collecting bare corporate receipt cases and finding no access).

       The Recommendation cites to paragraph 16 of the Complaint, where Johnston alleges

that “Snowblind Revival presented their music to a broad variety of labels, including Universal

Music Group, Columbia Records, Maverick Records, Atlantic Records, Arista Records, Sony

Music Group and Warner Music Group.” Dkt. 1 ¶ 16. However, he provides no details of those

meetings, such as the names of the record label representatives with whom he allegedly met,

where the meetings took place, or even when the meetings took place. Id. The allegations in

paragraph 17 of the Complaint, on which the Recommendation is also based, fare no better:

Johnston claims that he sent out 15 demo CDs to “the various record labels” including “WMG …

Atlantic Records, Sony, Universal and Columbia” – again, without identifying any specific

individuals at any of these record labels. Id. ¶ 17. Further, Johnston has failed to allege any

means by which Plaintiff’s Work could have ended up in the hands of the individual members of


2
 Two common theories of access are a “chain of events” linking a plaintiff’s music to the
defendants or the “widespread dissemination” of a plaintiff’s music. Batiste v. Lewis, 976 F.3d
493, 503-04 (5th Cir., 2020). “Bare corporate receipt” is a specific type of chain of events theory
that does not satisfy a plaintiff’s burden to allege access. See, e.g., Loomis v. Cornish, 836 F.3d
991, 995-96 (9th Cir. 2016). The Recommendation made no mention of any purported
“widespread dissemination”– i.e., that Johnston’s band performed live shows in five U.S. cities
(Dkt. 1 ¶ 17) – presumably because those allegations are wholly inadequate to sufficiently
establish access.



                                                  4
          Case 1:20-cv-00497-RP Document 28 Filed 08/25/21 Page 5 of 10



Nickelback who composed Defendants’ Work. 3 None of these allegations describe a chain of

events that links Plaintiff’s Work to the creation of Defendants’ Work.

       Moreover, the lynchpin of the Recommendation’s finding on access – that “[a]t the time,

Nickelback’s label, Roadrunner Records, was a wholly owned subsidiary of Universal Music

Group” – is based on a footnote in Johnston’s Opposition to the Motion to Dismiss, which in turn

cites to an online news article from 2006. Rec. at 5, citing Dkt. 21 at 10, n.1. Relying on

purported evidence outside of the pleadings in this manner is impermissible on a motion to

dismiss. See, e.g., Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th

Cir. 2010) (“The court’s review is limited to the complaint, any documents attached to the

complaint, and any documents attached to the motion to dismiss that are central to the claim and

referenced by the complaint.”). 4

       Johnston’s allegations of access thus fail as a matter of law, and his failure to plead

access is grounds for granting the Nickelback Defendants’ Motion to Dismiss. See, e.g.,

Martinez v. McGraw, 2009 WL 2447611, at *5 (M.D. Tenn. Aug. 10, 2009) (granting defendants’

motion to dismiss, without leave to amend, where plaintiff’s allegations of access were based on

the “tenuous string of facts” that defendant country star Tim McGraw purportedly had access to

plaintiff’s song because McGraw recorded music in the same recording studio and used some of

the same songwriters as another singer, Terri Clark, who released a song with a title similar to

another one of plaintiff’s songs); Arnett v. Jackson, 2017 WL 3493606, at *4 (E.D.N.C. Aug. 14,

2017) (granting defendants’ motion to dismiss on access, without leave to amend, in case


3
 In response to the Motion to Dismiss, Johnston could have amended his Complaint to add
additional, more detailed access allegations. The fact that he chose not to is telling.

4
 Even if the claim in the footnote and article were considered, it would not establish access – it
would not even establish bare corporate receipt by Defendants Roadrunner or Warner Chappell.
The article simply mentions Roadrunner having an unidentified “partnership deal with Universal
Music” – which is different from being a “wholly owned subsidiary.” Nor does the article
contain any details of such a “partnership,” nor any other basis to conclude that it would have
provided an opportunity for anyone affiliated with Roadrunner, or any of the other Nickelback
Defendants, to hear Johnston’s song.



                                                 5
          Case 1:20-cv-00497-RP Document 28 Filed 08/25/21 Page 6 of 10



involving two songs titled Remember Me; finding that plaintiff’s access theory impermissibly

relied on a “tortuous chain of hypothetical transmittals.”).
        B.      Objection 2: The Recommendation erred by not properly applying the
               “ordinary observer” test.

       In concluding that Johnston had sufficiently alleged substantial similarity between

Plaintiff’s Work and Defendants’ Work, the Recommendation states: “Having listened to the

works at issue, Dkts. 17-1 and 17-2, the Court finds that it is possible for a reasonable juror to

determine that the works share protectable elements.” Rec. at 7. The Recommendation,

however, does not specify any elements that a jury could find to be protectable similarities

between the works at issue.

       In determining whether two works are substantially similar, courts in the Fifth Circuit

apply an “ordinary observer test” whereby “[t]wo works are substantially similar where ‘the

ordinary observer, unless he set out to detect the disparities, would be disposed to overlook them,

and regard [the] aesthetic appeal [of the two works] as the same.’” R. Ready Prods., Inc. v.

Cantrell, 85 F. Supp. 2d 672, 683 (S.D. Tex. 2000) (quoting Arica Inst., Inc. v. Palmer, 970 F.2d

1067, 1072 (2d Cir. 1992)). “Under the ordinary observer or audience test used in making this

factual determination, a layman must detect piracy without any aid or suggestion or critical

analysis by others. The reaction of the public to the matter should be spontaneous and

immediate.” Peel & Co., Inc. v. Rug Mkt., 238 F.3d 391, 398 (5th Cir. 2001) (citation and

internal quotations omitted). In music cases, the Judge assumes the role of an ordinary listener,

and determines whether the songs sound substantially similar to the lay listener – in other words,

whether “[Defendants] took from [Plaintiff’s Work] so much of what is pleasing to the ears of

lay listeners[.]” Gottwald v. Jones, 2011 WL 4344038 at *4 (S.D.N.Y. Sept. 12, 2011). 5



5
  “When a work contains both protectable and unprotectable elements, however, the court must
apply the ‘more discerning’ ordinary observer test” and filter out the unprotectable material from
its comparison. R. Ready Prods., 85 F. Supp. 2d at 683; see Kepner-Tregoe, Inc. v. Leadership
Software, Inc., 12 F.3d 527, 534-35 (5th Cir. 1994).



                                                  6
          Case 1:20-cv-00497-RP Document 28 Filed 08/25/21 Page 7 of 10



        After concluding “it is possible for a reasonable juror to determine that the works share

protectable elements[,]” the Recommendation goes on to state, “[w]hether Johnston will be able

to produce evidence that these similarities rise to the level of ‘substantial’ or ‘striking’ in view of

the Nickelback Defendants’ level of access is yet to be determined.” Rec. at 7 (emphasis added).

But considering evidence is not part of applying the ordinary observer test; the Court need only

listen to and compare the two works at issue from a layman’s perspective. That is precisely why

“[w]hen the original work and the allegedly infringing copy are … available to the court for side-

by-side comparison, substantial similarity can be decided on a Rule 12(b)(6) motion to dismiss.”

Randolph v. Dimension Films, 634 F. Supp. 2d 779, 787 (S.D. Tex. 2009); see also, Rucker v.

Harlequin Enters., Ltd., 2013 WL 707922, at *4-10 (S.D. Tex. Feb. 26, 2013) (comparing works

at issue and granting motion to dismiss, with prejudice); Nelson v. PRN Prods., Inc., 873 F.2d

1141, 1143 (8th Cir. 1989) (upholding dismissal with prejudice of claim alleging copyright

infringement of plaintiff’s song lyrics by the artist Prince; noting that “[t]he District Court had

before it ... complete copies of both [plaintiff’s] song and Prince’s and was therefore in proper

position to apply the substantial similarity test”).

        Respectfully, the Nickelback Defendants disagree with the Recommendation’s finding on

substantial similarity. When this Court conducts its de novo review of the works at issue by

listening to Plaintiff’s Work and Defendants’ Work, 6 the Nickelback Defendants submit that the

Court will find that the two works are not substantially similar – either lyrically or musically.

        Neither the Complaint, nor Johnston’s Opposition to the Motion to Dismiss, nor the

Recommendation has identified any alleged protectable lyrical similarities. Johnston failed to

6
 Any given song usually consists of both (1) a musical composition – i.e., the notes and lyrics
(commonly documented on sheet music), and (2) a sound recording – i.e., the recorded
performance of a musical composition. Each is separately copyrightable. See 17 U.S.C. § 102.
Here, Plaintiff alleges that Defendants’ exploitation of the musical composition, sound recording,
and audio-visual recording of Nickelback’s Rockstar infringes Plaintiff’s copyright in his
musical composition Rock Star. See Dkt. 1 ¶¶ 15, 28. On a motion to dismiss, where Plaintiff
has alleged infringement of a musical composition, the Court may compare a sound recording
embodying Plaintiff’s Work with a sound recording of Defendants’ Work. See Gottwald, 2011
WL 4344038 at *1-2, *6.



                                                   7
          Case 1:20-cv-00497-RP Document 28 Filed 08/25/21 Page 8 of 10



identify any specific lyrical similarities between the works at issue; he could only conceivably

point to the titles of the two works and “lyrical themes[.]” Dkt. 1 ¶ 23. Titles are not protectable

by copyright, and their similarity cannot give rise to an infringement claim. See Positive Black

Talk, 394 F.3d at 374, n.14 (“[Plaintiff] also concedes that song titles are not copyrightable and

therefore could not be considered by the jury in the substantial similarity determination.”);

Huffman v. Burnt Puppy Music, 2017 WL 11046666, at *4 (W.D. Tex. Feb. 1, 2017) (Pitman, J.)

(“the alleged fact that both Plaintiff and some defendants used the same common words in the

titles of their works does not allow the plausible inference that independent creation was

unlikely.”). Nor does copyright protect the commonplace lyrical theme of imagining being a

rock star. See Pyatt v. Raymond, 2011 WL 2078531, at *7 (S.D.N.Y. May 19, 2011) (granting

motion to dismiss: “While both songs (like millions of others) share the theme of relationships

between men and women, this theme is an idea that is not copyrightable.”).

       As for the music, it is evident to an ordinary observer that the sound recording of

Plaintiff’s Work has a steady, driving guitar beat, whereas Defendants’ Work does not and is

obviously slower. The two songs are not in the same key; Plaintiff’s Work is in a major key,

whereas Defendants’ Work is in both major and minor keys. Further, the styles of the two works

are different. Even Plaintiff acknowledges that his band Snowblind Revival and Nickelback play

different genres of music: “Unlike Nickelback’s hard rock sound, Snowblind Revival would be
considered an alternative rock band with more indie/eclectic roots.” Dkt. 1 ¶ 14. And most

importantly, the melodies of Plaintiff’s Work and Defendants’ Work sound nothing alike.

IV.    CONCLUSION

       For the foregoing reasons, as well as those set forth in the Motion to Dismiss, the

Nickelback Defendants respectfully request that the Court reject the Report and

Recommendation’s findings on access and substantial similarity and dismiss Johnston’s claims

against the Nickelback Defendants under Rule 12(b)(6), without leave to amend.




                                                 8
       Case 1:20-cv-00497-RP Document 28 Filed 08/25/21 Page 9 of 10




Dated: August 25, 2021            Respectfully Submitted,

                                  MITCHELL SILBERBERG & KNUPP LLP


                                  By: _____________________________________
                                         David A. Steinberg (pro hac vice)
                                         Emily F. Evitt (pro hac vice)
                                         2049 Century Park East, 18th Floor
                                         Los Angeles, CA 90067
                                         Telephone: 310.312.2000
                                         Email: das@msk.com; efe@msk.com
                                         Counsel for the Nickelback Defendants

                                  BAKER DONELSON BEARMAN,
                                  CALDWELL & BERKOWITZ, P.C.

                                       /s/Kenneth E. McKay
                                  By: _____________________________________
                                         Kenneth E. McKay
                                         Texas State Bar No. 13690835
                                         1301 McKinney St.
                                         Houston, Texas 77010
                                         Telephone: 713.286.7179
                                         Fax: 713.583.4603
                                         Email: kmckay@bakerdonelson.com
                                         Counsel for the Nickelback Defendants




                                     9
        Case 1:20-cv-00497-RP Document 28 Filed 08/25/21 Page 10 of 10




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 25, 2021, the foregoing document was served via the

Court’s CM/ECF system and in accordance with the Federal Rules of Civil Procedure on the

following:

MAGISTRATE JUDGE SUSAN HIGHTOWER
        U.S. Magistrate Judge Susan Hightower
        USDC – Western Texas
        501 West 5th Street, Suite 6100
        Austin, TX 78701

COUNSEL FOR PLAINTIFF KIRK JOHNSTON
        Sesha Kalapatapu
        2929 Allen Parkway, Suite 200
        Houston, TX 77019
        Telephone: 832.398.1771
        Fax: 713.574.4719
        Email: sesha@sktexaslaw.com
        Jeffrey J. Phillips
        811 Main Street, Suite 2900
        Houston, TX 77002
        Telephone: 713.437.1864
        Fax: 713.437.1810
        Email: jphillips@joneswalker.com

COUNSEL FOR
LIVE NATION ENTERTAINMENT, INC.

       FOLEY & LARDNER LLP
       Geoffrey H. Bracken
       Michaela G. Bissett
       1000 Louisiana, Suite 2000
       Houston, Texas 77002-2099
       Telephone: (713) 276-5500
       Fax: (713) 276-5555
       E-mails: gbracken@foley.com;
       mbissett@foley.com
                                           __________________________________________
                                                       David A. Steinberg




                                              10
